Citation Nr: 1039398	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve with a 
period of active duty service for training from July 27, 1996 to 
August 9, 1996.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's claim of entitlement to 
service connection for a bilateral leg disability.

In January 2007, the Veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

The Veteran's appeal was previously before the Board in July 
2007, when the Board granted entitlement to an increased 
disability evaluation of 40 percent, for a low back disability, 
and remanded the remaining issues in the case for further action 
by the originating agency.  

In an August 2007 rating decision, the RO granted entitlement to 
service connection for sciatica of the right and left lower 
extremities, assigning each a separate 10 percent disability 
rating, effective January 10, 2006.

In a July 2008 decision, the Board denied the Veteran's claims of 
service connection for a bilateral leg disability, bilateral arm 
disability, and a bilateral hip disability.

The Veteran appealed the Board's decision.  In a March 2010 
Memorandum Decision, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's denial of 
entitlement to service connection for bilateral arm and hip 
disabilities, and set aside the Board's decision denying 
entitlement to service connection for a bilateral leg condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its Memorandum Decision, the Court found that the Board 
provided an inadequate statement of reasons or bases for denying 
the Veteran's claim for service connection for a bilateral leg 
disability, by stating there was no evidence that the Veteran had 
a current bilateral leg disability.  The Court noted that a 2008 
VA medical examiner reported the Veteran's legs were not examined 
because her legs were to be examined by a neurologist.  The 
record however, does not contain a medical opinion from a 
neurologist or any other doctor regarding the Veteran's claimed 
bilateral leg disability.  VA generally has a duty to undertake 
additional development suggested by VA examiners.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. 
App. 121, 123-4 (1991).

In October 2010 the Veteran's representative argued that the 
Veteran experienced bilateral leg instability and pain.  The 
representative stated "a qualified medical professional has not 
addressed whether Appellant's instability is solely the result of 
her lower back disability and/or her sciatica, or whether 
Appellant suffers from another disability of the lower 
extremities, which results in instability in addition to pain, 
and, if so, whether that disability is related to service or 
secondary to service-connected disabilities."  

The Veteran is currently service connected for a lumbosacral 
strain and sciatica of the left and right lower extremity 
associated with a lumbosacral strain.

In light of the Court's decision and the statements by the VA 
examiner, a neurologic examination is needed to determine whether 
the Veteran has a current disability of the legs, other than the 
already service connected sciatica, that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
neurological examination in support of her 
claim for service connection for a bilateral 
leg disability, including as secondary to her 
service-connected TBI, lumbosacral strain, 
and/or sciatica of the bilateral lower 
extremities disabilities.  

Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask for confirmation in the written report 
that such a review was conducted.

Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a)  Diagnose any bilateral leg disability 
shown to exist;

b)  Opine whether any bilateral leg 
disability is proximately due to or the 
result of any in-service injury or disease, 
or if proximately due to or the result of the 
Veteran's service-connected TBI, lumbosacral 
strain, and/or sciatica of the bilateral 
lower extremities disabilities;

c)  if not, opine whether the service-
connected TBI, lumbosacral strain, or 
sciatica of the bilateral lower extremities 
aggravates the Veteran's bilateral leg 
disability;

d)  The examiner is advised that the Veteran 
is competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion; if the examiner rejects the 
Veteran's reports, the examiner should 
provide reasons for doing so.  The examiner 
should note that the Veteran has reported an 
injury in 1996.

e)  Provide detailed rationale, with specific 
references to the record, for the opinions 
expressed; and

f)  If an opinion cannot be expressed without 
resort to speculation, discuss why such is 
the case.

2.  If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case. Then return the case to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of her service connection claim.  Her 
cooperation in VA's efforts to develop this claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of the 
claim. 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

